Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 4, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

  160565                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 160565
                                                                    COA: 349343
                                                                    Mecosta CC: 03-005118-FC
  SHANNON LADEL KEYS,
           Defendant-Appellant.

  _________________________________________/

         By order of May 29, 2020, the prosecuting attorney was directed to answer the
  application for leave to appeal the October 18, 2019 order of the Court of Appeals. On
  order of the Court, the answer having been received, the application for leave to appeal is
  again considered, and it is DENIED, because the defendant has failed to meet the burden
  of establishing entitlement to relief under MCR 6.508(D).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 4, 2020
           a1028
                                                                               Clerk